Title: From James Madison to George W. Campbell, 27 September 1814
From: Madison, James
To: Campbell, George W.


        
          Dear Sir
          Sepr. 27. 1814
        
        I have received your letter of the 26th. resigning your office of Secretary of the Treasury. The considerations both personal & public which induced my desire that you should become a member of the Executive family, being undiminished, I cannot but deeply regret the event which separates you from it, and more especially the imperious cause which imposed such an alternative. With my sincerest wishes that your valuable health may be

soon & compleatly re-established, I pray you to accept assurances of my great esteem and my friendly respects.
        
          James Madison
        
      